Citation Nr: 1432282	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment of the Veteran's Department of Veterans Affairs disability compensation.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  The appellant in this case married the Veteran in March 1977.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the appellant's claim for apportionment of the Veteran's VA disability compensation on the basis that their March 1977 marriage had been dissolved in October 2009.  

The Board has reviewed the Veteran's VA claims file in its entirety, as well as his Virtual VA and VBMS folders.  The records in the Veteran's electronic VA files are currently duplicative of the records contained in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record on appeal indicates that in March 1977, the appellant and the Veteran were married in Mexico.  Shortly thereafter, in May 1977, the appellant requested that his VA compensation benefits be adjusted to reflect his marriage to the appellant.  After receiving requested proof that the Veteran had legally terminated his multiple prior marriages, the RO awarded additional VA benefits for the appellant as his spouse.  

In March 2008, the appellant submitted a request for an apportionment of the Veteran's VA benefits, stating that they had separated because the Veteran now wished to be with her sister.  In support of her request, the appellant submitted various documents, including a copy of a petition for divorce filed by the Veteran in November 2007 in Texas.  The petition noted that the Veteran had been a domiciliary of Texas for the preceding six months and the parties had been separated for the preceding six months.  

In response to a request for information from the RO, in July and August 2008, the parties provided information regarding their income, net worth, and expenses, including information indicating that the Veteran had been sending $800 monthly to his son who gave half to his mother, the appellant.  At that time, the Veteran listed his home address in Texas.  

In a September 2008 determination, the RO denied the appellant's request for an apportionment of the Veteran's VA benefits on the basis that he was providing her with adequate support.

The record on appeal contains some indication that the appellant thereafter relocated to Louisiana.  See e.g. April 2009 Admission Report for Shreveport VA Medical Center; see also June 2009 employment questionnaire from the Veteran listing a Louisiana address.  

In a November 2009 letter to the RO, the appellant indicated that the Veteran had recently telephoned her to advise her that they were now legally divorced.  She indicated that when she inquired as to how that was possible, he explained that she had failed to contest it.  The appellant indicated that it should not be so easy to dissolve a marriage after 30 years.  She enclosed a copy of a judgment of divorce issued on October [redacted], 2009, in the State of Louisiana, dissolving their marriage.  

In December 2009, the RO telephoned the Veteran to confirm his divorce.  He asked that the appellant be removed from his VA benefits to reflect their divorce.  

In a December 2009 letter, the RO notified the Veteran that his spouse had been removed from his award effective October [redacted], 2009, the date of their divorce.  He was advised that his monthly compensation had been reduced accordingly, effective November 1, 2009.  

In November 2010, the appellant contacted the RO and requested that the $400 the Veteran had been sending her through her son come to her directly instead.  

Treating her correspondence as a claim for apportionment, in a December 2010 letter, the RO advised the appellant that she was not legally entitled to an apportionment of the Veteran's VA benefits as they were no longer married.  (The RO had previously explained that the money the Veteran had been sending her was on his own behalf and not an apportionment of his VA benefits; thus, they were unable to direct how he distributed the money).  

The appellant appealed the RO's apportionment determination, effectively arguing that the divorce issued by the State of Louisiana was invalid as she had not been properly notified.  She argues that she is still married to the Veteran and therefore entitled to an apportionment of his VA benefits.  

Under applicable legal criteria, a Veteran's VA benefits may be subject to apportionment "[i]f the veteran is not residing with his or her spouse."  See 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2013); see also Marrero v. Gober, 14 Vet. App. 80, 81-82 (2000); Hall v. Brown, 5 Vet. App. 294 (1993).  In pertinent part, a "spouse" for VA purposes is defined as a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50 (2013).  Upon legal dissolution of a marriage, therefore, the individual loses his or her status as a "spouse" and potential entitlement to an apportionment of a Veteran's VA disability compensation.  

For the purpose of determining entitlement to VA benefits, the validity of a divorce decree regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206 (2013).  In cases where recognition of the decree is thus brought into question, where the issue is whether the Veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).  

As set forth above, the appellant has put forth contentions to the effect that the October 2009 divorce at issue in this case is invalid.  In effect, she argues that she was not properly served with notice of the proceeding.  Under these circumstances, VA is required to address whether the Veteran had established a "bona fide domicile" in Louisiana and whether "the standards" of that jurisdiction had been met in granting the divorce.  See 38 C.F.R. § 3.206.  In order to properly consider these questions, VA must examine and apply Louisiana law.  See Sosna v. Iowa, 419 U.S. 393, 404 (1975) ("[S]tatutory regulation of domestic relations is an area that has long been regarded as virtually exclusive province of the States.").

Given these considerations, the Board finds that additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository of records for the 26th Judicial District Court, Bossier Parish, Louisiana, and request copies of relevant records corresponding to the litigation resulting in the October 2009 judgment of divorce dissolving the marriage of the Veteran and the appellant, including the pleadings, proof of service, and default judgment.  

2.  After completion of the above, obtain an opinion from the appropriate VA Regional Counsel as to whether the October 2009 Judgment of Divorce entered in the 26th Judicial District Court, Bossier Parish, Louisiana, was legally valid.  The Regional Counsel should also be requested to address the evidence of record with respect to the bona fide domicile requirement.  The rationale for the opinion should be explained fully, and should include appropriate citations to controlling statutes, regulations and/or precedent case law.

3.  After the development requested above has been completed, readjudicate the claim on appeal, specifically documenting consideration of 38 C.F.R. § 3.206(a), including findings as to bona fide domicile and all other standards of Louisiana respecting the validity of the October 2009 divorce. 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



